      Case 8:20-cv-00711-TJM-CFH Document 24 Filed 06/02/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK


 DOUGLAS P. CALVEY, STEPHEN KYLE KORMAN,
 HUDA SCHEIDELMAN, CAROL TORRANCE HOFFMAN
 and NEIL SULLIVAN,

                                               Plaintiffs,

        -against-                                                     Civil Case No.: 8:20-cv-711
                                                                                    (TJM/CFH)

TOWN BOARD OF NORTH ELBA, TOWN OF NORTH
ELBA, VILLAGE OF LAKE PLACID BOARD OF TRUSTEES
and VILLAGE OF LAKE PLACID,

                                              Defendants.


                                STIPULATION OF DISMISSAL

        IT IS HEREBY AGREED AND STIPULATED by the Plaintiffs, Douglas P. Calvey,

Stephen Kyle Korman, Huda Scheidelman, Carol Tonance Hoffman, and Neil Sullivan, and

Defendants, Town Board of North Elba, Town of North Elba, Village of Lake Placid Board of

Trustees and Village of Lake Placid, by and through their undersigned counsel, that whereas no

party hereto is an infant or incompetent person, that pursuant to Rule 41 of the Federal Rules of

Civil Procedure, all claims asserted by the Plaintiffs against the Town Board of North Elba and

Village of Lake Placid Board of Trustees in the above captioned action shall be dismissed with

prejudice and without costs or fees to any party as against the other. Counsels have the authority

from their respective clients to so stipulate. The caption shall now read:
      Case 8:20-cv-00711-TJM-CFH Document 24 Filed 06/02/21 Page 2 of 2




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK


 DOUGLAS P. CALVEY, STEPHEN KYLE KORMAN,
 HUDA SCHEIDELMAN, CAROL TORRANCE HOFFMAN
 and NEIL SULLIVAN,

                                   Plaintiffs,

        -against-                                        Civil Case No.: 8:20-cv-711
                                                                       (TJM/CFH)

 TOWN OF NORTH ELBA and VILLAGE OF LAKE PLACID,

                                   Defendants.



 Dated: May.::!7, 2021                           Dated: May lf, 2021

JOHNSON & LAWS, LLC                              McPHILLIPS, FITZGERALD &
                                                 CULLUM, L.L.P.



                                                  /~
                                                      /4/'"



-Aprilf. Laws, Esq. 417148                       Eric C. Schwenker, Esq.
 Attorneys for Defendants                        Attorneys for Plaintiffs
 646 Plank Road, Suite 205                       288 Glen Street, P.O. Box 299
 Clifton Park, New York 12065                    Glens Falls, New York 12801
 ajl(@.johnsonlawsllc.com                        eschwenker@mfcllp.com



SO ORDERED:




Dated: May_,    2021
       June 2, 2021
                                          Hon. Christian F. Hummel
                                          United States Magistrate Judge
                                          Northern District of New York
